Judgment unanimously affirmed. Memorandum: We conclude that respondents properly computed petitioner’s sentences. Because petitioner was sentenced as a second felony offender, the sentence must run consecutively to his undischarged sentence of imprisonment by operation of law (Penal Law § 70.25 [2-a]). The contention that petitioner’s sentence does not reflect the purported plea bargain agreement is unsupported by the record. Petitioner’s remedy is to apply to the sentencing court for resentencing (see, CPL 440.20 [1]). (Appeal from Judgment of Supreme Court, Oneida County, Parker, J. —Article 78.) Present — Denman, P. J., Green, Lawton, Wesley and Callahan, JJ.